 484DECISIONSOF NATIONALLABOR RELATIONS BOARDAmoco Production Company and International Unionof Operating Engineers,Local 670, AFL-CIO, Peti-tioner.Case 16-RC-5824October 3, 1972DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, KENNEDY AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, hearingswere held on October 22, 1971, and January 5, 6, and20, and May 24, 1972, before Hearing Officer EvertP. Rhea of the National Labor Relations Board. Fol-lowing the hearings and pursuant to Section 102.67 ofthe Board Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction ofthe Regional Director for Region 16, the case wastransferred to the Board for decision. Thereafter, abrief and a supplemental brief were filed by the Em-ployer.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.We find that the Petitioner and Intervenor 2are labor organizations within the meaning of the Actwho claim to represent certain employees of the Em-ployer.3. A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4. The Petitioner and the Intervenor seek a unitof full-time, hourly rated, limited hour, field and plantemployees, employed by the Employer in its Oklaho-ma City Area and subareas in the Oklahoma CityArea. The Employer contends in substance that onlya divisionwide unit of employees is appropriate forpurposes of collective bargaining.Amoco Production Company, a Delaware corpo-ration, is engaged in the exploration for and produc-tion of oil and gas. The Employer's principal office isin Tulsa, Oklahoma. Its operation is divided into threedivisions:New Orleans, Houston, and Denver. Eachdivision has two operating departments, exploration1 Inasmuch as the record adequately presents the issues and positions ofthe parties,the Employer's request for oral argument is hereby denied.2Amoco Production Employees Federation.and producing.The Denver Division, involved herein, is underthe supervision of a vice president and division man-ager located at the division headquarters in Denver,Colorado. The Denver Division is divided into threeproducing department districts, North, South, andSoutheast. In turn, these districts are divided into ge-ographical areas, each of which embraces a number ofoil and gas fields. The areas are divided into subareas.The Southeast District is composed of the LiberalArea and, the area involved herein, the OklahomaCity Area.The Oklahoma City Area maintains an office inOklahoma City, Oklahoma. The area is divided intothree subareas; namely, Watonga, Fault Block, andCountryline. The production at Watonga is primarilygas production; production in Fault Block and Coun-tryline is oil production.The hierarchy of the Oklahoma City Area isheaded by an area superintendent who is responsiblefor the operations within the area. Under the areasuperintendent and working in the three subareas arearea foremen, field foremen, and gangforemen, all ina supervisory capacity. These foremen direct the workof the various hourly rated employees working in thesubareas. The area superintendent reports to the dis-trict production superintendent who, in turn, reportsto the division production manager.The Employer states that the functions of thedivision administrative unit necessitate centralizedmanagerial control by the division office. The Em-ployer further states that the divisionmanagerhas fullauthority with respect to collective-bargaining mat-terswithin the division and that working conditionsare uniform throughout the division. Therefore, theEmployer contends that only a divisionwide unitwould be appropriate.However, the record indicates that personnelmatters are frequently disposed of at the area level.Applications for employment are normally given to afield foreman or the area superintendent. Althoughhiring is done pursuant to a division personnel fore-cast, the decision as to who will be hiredismade atthe area level. The area superintendent then sends tothe division office a form indicating the selection ofa new employee. There is no evidence in the recordthat the district superintendent has ever overruled adecision as to hiring made at the area level.Grievances are filed by employees with their im-mediate supervisors. Such matters are usually re-solved at this local level. If necessary, the grievance isforwarded to the area superintendent to be resolved.A grievanceremainingunresolved may be forwardedto the division office. However, the record indicatesthat division personnel are seldom involved withgrievances.199 NLRB No. 78 AMOCO PRODUCTION COMPANY485Transfers and promotions of hourly rated em-ployees within the Oklahoma City Area are made bythe area superintendent. Interarea transfers and pro-motions are made at the division level. In regard to theinterchange of hourly rated employees in and out ofthe Oklahoma City Area, the record reveals that dur-ing the past 3 years and in a unit of approximately 90hourly rated employees, there have been 11 perma-nent transfers. Eight of these transfers were for com-pany convenience.The record discloses thattemporary transfers between areas occur occasionallybut not on a regular basis.The Employer adduced evidence to indicate thatthe Oklahoma City Area is in a state of depletion' andthat the area's boundary may thus have to be altered.However, there apparently are no definite plans tochange the boundary line of the area. Further, therecord indicates that by 1977 the rate of depletionmay have affected only about 10 employees within thearea.We conclude that the Employer is not adminis-tratively so centralizedin itsproducing operations asto require, as the Employerurges,a finding that onlya divisionwide unit of employees is appropriate for thepurposes of collective bargaining. Neither do we findthat the rate of depletion within the Oklahoma CityArea is so significant as to preclude a finding that theareaunit is appropriate. Within the Denver Division7 "Depletion"is definedby the Employerto mean a predicted irreversibledecline in oil and gas production,which is evident in advance of completeexhaustionof supplyof this Employer, the Board has previously found anarea unit to be appropriate. SeePan American Petrole-um Corporation,179 NLRB 180, enfd. 444 F.2d 328(C.A. 10), cert. denied 404 U.S. 941. There is no histo-ry of divisionwide bargaining for the Denver Divisionand even assuming that the divisionwide unit is anappropriate unit, no union seeks to represent theseemployees on such basis. Section 9(b) of the Act di-rects the Board to "decide in eachcasewhether, inorder to assure employees the fullest freedom in exer-cising rights guaranteed by the Act, the unit appropri-ate for purposes of collective bargaining shall be theemployer unit, craft unit, plant unit, or subdivisionthereof ...." We find that the hourly rated employeeswithin the Oklahoma City Area constitute a stableand identifiable group of employees with commoninterests. Accordingly, we conclude that the area unitsought by the Petitioner and the Intervenor is appro-priate.We find the following employees of the Employ-er constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All full-time, hourly rated, limited hour,field and plant employees, employed by the Em-ployer in its Oklahoma City Area and subareasin the Oklahoma City Area; excluding all otheremployees, working foremen, office-clerical em-ployees, supervisors, guards and watchmen as de-fined by the Act.[Direction of election andExcelsiorfootnoteomitted from publication.]